Citation Nr: 1622557	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  12-17 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for lumbar degenerative arthritis.

2.  Whether new and material evidence has been submitted sufficient to reopen a previously denied claim for service connection for degenerative joint disease of both ankles.

3.  Whether new and material evidence has been submitted sufficient to reopen a previously denied claim for service connection for chondromalacia with x-ray evidence of degenerative joint disease of both knees.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney-at-Law



WITNESSES AT HEARINGS ON APPEAL

Veteran and Observer


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran had active service from July 1979 to July 1982. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from  a January 2011 rating decision of the VA RO. 

In November 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) at the Winston-Salem, North Carolina, RO.  A transcript of this hearing has been associated with the claims file.  He also had a hearing before a Decision Review Officer (DRO) in May 2013.

The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ (or DRO) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, as the issues on appeal are either being granted or remanded for further development, no further discussion is needed at this time with regard to the requirements set forth in Bryant.

The Board notes that additional evidence has been associated with the claims file after the most recent supplemental statement of the case (SSOC) was issued. However, as the representative indicated on multiple occasions that the Veteran wished to waive RO jurisdiction over the newly submitted evidence, the Board will proceed to adjudicate the claims as done below with no prejudice to the Veteran.

The issues of entitlement to service connection for lumbar degenerative arthritis, degenerative joint disease of both ankles, and chondromalacia with x-ray evidence of degenerative joint disease of both knees are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By a July 2009 rating decision, the Veteran's applications to reopen his previously denied claims of service connection for ankle and knee disorders were denied.  The Veteran did not appeal this decision or submit new and material evidence within one year.

2.  Evidence received since the July 2009 rating decision is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim for service connection for degenerative joint disease of both ankles.

3.  Evidence received since the July 2009 rating decision is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim for service connection for chondromalacia with x-ray evidence of degenerative joint disease of both knees.


CONCLUSIONS OF LAW

1.  The July 2009 rating decision denying the Veteran's application to reopen his previously denied claims of service connection for degenerative joint disease of both ankles and chondromalacia with x-ray evidence of degenerative joint disease of both knees is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence sufficient to reopen the Veteran's claim of service connection for degenerative joint disease of both ankles has been submitted.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2015).

3.  New and material evidence sufficient to reopen the Veteran's claim of service connection for chondromalacia with x-ray evidence of degenerative joint disease of both knees has been submitted.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's application to reopen his previously denied claims, these claims, and only these claims have been granted, as discussed below.  As such, the Board finds that any error related to the VCAA solely with regard to the Veteran's application to reopen his claims for service connection is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2015); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Further, where the Veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  As arthritis is listed as a "chronic disease" under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology and of 38 C.F.R. § 3.307 pertaining to presumptive service connection for chronic disease apply to the issue of arthritis.  

The issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claims of entitlement to service connection for ankle and knee disorders.  After review of the evidence of record, the Board finds that new and material evidence has been submitted.

The Veteran's applications to reopen his previously denied claims for service connection for degenerative joint disease of both ankles and for chondromalacia with x-ray evidence of degenerative joint disease of both knees were denied in a July 2009 rating decision.  In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2002).

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).   

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  Moreover, a Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he or she has provided new and material evidence as to another missing element).

The basis for the July 2009 denial of these application to reopen claims for service connection was that the evidence failed to show a relation between current findings and his military service or that these conditions were manifested within one year after service to a compensable degree.  At the time of this denial, a VA examination report, private medical records, statements submitted by the Veteran, and service treatment records were considered.  He was properly notified of the decision.  The Veteran did not appeal this decision or submit new and material evidence within one year.

The new evidence submitted since this denial consists primarily of statements and testimony submitted by the Veteran, statements submitted by his family and friends, VA medical records, and private medical records.  

With regard to the newly submitted medical evidence, a private physician from Dauphin Orthopedics found in September 2011 that it is more likely than not that the Veteran's current ankle and knee problems are related to his military service since he was employed as a parachutist and has had multiple injuries sustained during jumps.  As the September 2011 private opinion relates current knee and ankle problems to service, the Board concludes that it satisfies the low threshold requirement for new and material evidence.  Shade, supra.  As such, these claims are reopened.

However, the Board cannot, at this point, adjudicate the reopened claims, as further development is necessary.  This is detailed in the REMAND below.








	(CONTINUED ON NEXT PAGE)


ORDER

As new and material evidence has been received regarding the claim of entitlement to service connection for degenerative joint disease of both ankles, the Veteran's claim is reopened.

As new and material evidence has been received regarding the claim of entitlement to service connection for chondromalacia with x-ray evidence of degenerative joint disease of both knees, the Veteran's claim is reopened.


REMAND

Additional development is needed prior to the adjudication of these claims.

Specifically, the Veteran testified at the November 2015 hearing that he began receiving treatment at VA facilities in Winston-Salem and Asheville, North Carolina, in late 1999 or early 2000.

While the Veteran has submitted a substantial amount of VA treatment records, these records do not date back prior to 2009.  In a March 2016 statement, the Veteran's representative indicated that she attempted to obtain records from the Asheville VA Medical Center (VAMC) and the Salisbury VAMC from 1990 to 2000 and received a "no records letter" back with regard to each request.  However, the Veteran clearly indicated at the November 2015 hearing that he did not begin receiving VA treatment until approximately late 1999 or early 2000.  In other words, while we appreciate the attorney's attempts to develop the case, this still leaves open the question of whether records exist from 2000 until the first VA treatment records in the file dated in 2009.  Since the Veteran has indicated that such pertinent treatment records exist, and there is no indication in the claims file that records from 2000 to 2009 have been requested, these issues must be remanded.  

It appears, incidentally, that the Veteran may be mistaken, since an April 2009 record clearly indicates he was a new patient establishing care at VA.  See also, Veteran's statement October 24, 2002 ("I have not been treated at a VA medical center.")  However, if the Board does not request earlier VA records, considering the Veteran's testimony, in order to affirmatively establish that earlier records do not exist, it is likely the case would be remanded if the private attorneys appeals to the Court.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all available treatment records from:
the Salisbury, Asheville, and Winston-Salem VA medical facilities from January 1999 to the present. 

2. Then, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a SSOC.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that his cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2015).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


